Exhibit 10.1
 

--------------------------------------------------------------------------------

 
SPONSORED RESEARCH AGREEMENT






This Agreement is entered into on this __________ day of December, 2009 (the
"Effective Date") by and between Arrayit Diagnostics, Inc., whose principal
place of business is located at 12000 Westheimer Road, Suite 340  Houston,
TX  77077 (hereinafter referred to as "SPONSOR"), and Wayne State University,
whose business address is 5057 Woodward, Suite 13201, Detroit, MI  48202
(hereinafter referred to as "WSU").


WITNESSETH THAT:


WHEREAS SPONSOR desires to provide WSU with funding for purposes of conducting
the research described in Attachment A attached hereto (the "Program"); and


WHEREAS WSU desires to receive funding for purposes of conducting the Program in
a manner consistent with its status as a non-profit, tax-exempt institution;


NOW THEREFORE, the parties hereto mutually agree to the following:


1.           EMPLOYMENT OF CONTRACTOR


SPONSOR agrees to engage WSU as an independent contractor to render services
needed to meet objectives specified in the Program.  WSU shall commence the
performance of the Program within thirty (30) days after the Effective
Date.  WSU shall use reasonable efforts to perform the Program consistent with
the terms of this Agreement.  The Program will be conducted by the principal
investigator identified in this paragraph (“Principal Investigator”). The
Principal Investigator will keep and maintain records containing laboratory data
generated in the course of the Program in accordance with highest scientific
standards of record keeping.  The Program may be modified by mutual consent.
SPONSOR shall have the right to review the data developed  in the course of the
performance of the Program on reasonable notice. At the conclusion of the
research provided for herein, WSU shall provide SPONSOR with a copy of all data
and other relevant information and reports generated by or under the guidance of
the Principal Investigator regarding the Program. Sponsor shall treat such data,
information and reports as confidential to WSU until published as provided in
Section 9.  The Principal Investigator shall be Michael Tainsky.


2.           SCOPE OF SERVICES TO BE PROVIDED BY WSU


WSU, through its own resources, will provide the services described in
Attachment A, incorporated by reference and made a part of this Agreement.


3.           PERIOD OF PERFORMANCE; TERM


This Agreement shall take effect as of the Effective Date and shall remain in
effect for a term of six (6) months or until the collaboration described in
Attachment A has been completed, whichever is later, unless sooner terminated in
accordance with Section 6.


4.           COMPENSATION


SPONSOR shall provide to WSU funds in the amount of US$***** for the Program
according to the schedule set forth in Section 5 below.


5.           METHOD OF PAYMENTAny of these 3 methods may be selected for
implementation, or some other mutually agreeable method would be acceptable.


Invoices are to be submitted on a monthly basis.  Two (2) copies of all
invoices, detailing current charges and total-to-date charges, should be sent to
SPONSOR at the address listed in Section 11 below.   The final invoice, clearly
marked FINAL, must be submitted within 90 days after the expiration date of this
contract.  If a purchase order is issued for billing purposes, it shall state on
its face "FOR BILLING PURPOSES ONLY."  The terms and conditions of this contract
shall supersede the terms and conditions of the purchase order


6.           TERMINATION


Either party may terminate this Agreement at any time upon thirty (30) days
prior written notice to the other party in the event of a material breach by the
other party unless the other party cures such default prior to the expiration of
thirty (30) days for breaches of monetary obligations. For non-financial
breaches, the cure period shall be sixty (60) days, which may be extended upon
mutual written agreement of the parties.   For purposes of this Section 6, WSU’s
“material obligations” shall include those set forth in Sections 1, 2, 8, 9 and
10.  SPONSOR’s “material obligations” shall include its obligations under
Sections 4, 5, and 10.  Upon termination of this Agreement for any reason,
nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of such termination.  The provisions
of Sections 8, 9, 10, 12, 13 and 14 shall survive termination of this Agreement.


7.           COMPLIANCE WITH CIVIL RIGHTS AND OTHER LAWS


The parties entering into this Agreement shall not discriminate against an
employee or applicant for employment with respect to hire, tenure, terms,
conditions or privileges of employment because of race, color, religion,
national origin, age, sex, height, weight, or marital status, or because of
handicap except where there exists a "bona fide occupational
qualification."  The parties shall comply with the provisions of Title VI of the
Civil Rights Acts of 1964, as amended.  WSU shall conduct the Program in
accordance with applicable NIH guidelines, with all other federal and state laws
and regulations governing the conduct of research and other acts, and with all
applicable scientific and ethical codes of conduct.


 
1

--------------------------------------------------------------------------------

 
8.           CONFIDENTIALITY


“SPONSOR Confidential Information” is defined as information and material that
is regarded by SPONSOR as confidential and proprietary to SPONSOR and received
from SPONSOR, and which is designated as confidential or which by its nature may
reasonably be considered to be confidential.   WSU shall limit access the
SPONSOR Confidential Information to those of its employees with a need to have
access to such SPONSOR Confidential Information. WSU shall not disclose SPONSOR
Confidential Information to any third party and shall use SPONSOR Confidential
Information solely for the purpose of conducting the Program.  WSU's obligations
under this Section 8 shall be limited to a period of five (5) years from receipt
of SPONSOR Confidential Information.  WSU shall not have any obligation of
confidentiality with respect to any SPONSOR Confidential Information that:


1.           is generally available to the public through no fault of WSU at the
time of disclosure bySPONSOR or subsequent to such disclosure; or


 
2.
was already in WSU's possession prior to receipt from SPONSOR and was not
subject to a confidentiality agreement; or



3.           is properly obtained by WSU from a third party which has the lawful
right to disclose suchinformation to WSU and is not under a confidentiality
obligation to SPONSOR; or


 
4.    is not identified as proprietary and provided in written form at the time
of disclosure or within thirty (30) days of disclosure in the case of oral or
visual disclosures; or



     
5.    is required to be disclosed by law or legal process.



9.           PUBLICATION


WSU shall have the right to publish information developed in the course of the
performance of the Program.  At least thirty (30) days prior to submitting a
manuscript for publication or the making of any other public disclosure, WSU
shall provide SPONSOR with a draft of the manuscript or a summary of the
intended disclosure.  Authorship of any manuscript shall be established in
accordance with academic publication standards and customs. SPONSOR shall have
the right to determine if and how its name is referenced in the publication.
SPONSOR will advise WSU within twenty-five (25) days of receipt of such draft
manuscript or summary of any potential adverse consequences of: (i) disclosure
of information that will result in a loss of SPONSOR's patent rights in
Inventions or Joint Inventions (defined below) or (ii) disclosure of SPONSOR
Confidential Information.


Anything to the contrary herein notwithstanding, each party has the right to
disclose information required to be disclosed under applicable law or by a
governmental order, decree, regulation or rule.

 
If SPONSOR informs WSU that it is desirable to file patent applications covering
Inventions or Joint Inventions, WSU will postpone publication or disclosure for
not more than sixty (60) days so that patent applications may be filed.  If
SPONSOR informs WSU that the manuscript or disclosure contains SPONSOR
Confidential Information, Principal Investigator shall delete such information.


10.           PATENT RIGHTS


(a)    WSU will retain ownership of any and all inventions, discoveries,
know-how, techniques, and methodologies arising out of work being conducted
under this Agreement which are conceived of, created, discovered, developed,
invented or reduced to practice by one or more employees, technicians,
scientists, students or post doctoral fellows of WSU at any time in the course
of the performance of the Program (“Inventions”).  If an invention is made
jointly by one or more employees, technicians, scientists, students or post
doctoral fellows of WSU and one or more consultants or employees of SPONSOR at
any time in the course of the performance of the Program (“Joint Invention”), it
shall be jointly owned by SPONSOR and WSU.  Inventorship shall be determined in
accordance with U.S. patent law.

Ownership of Sponsor Technology shall remain with SPONSOR and shall not be
subject to this Agreement.  For purposes of this Agreement “Sponsor Technology”
shall mean all proprietary rights relating to any discoveries, inventions,
know-how, trade secrets, techniques, methodologies, modifications, or
improvements that are conceived, discovered, invented, developed, created or
reduced to practice solely by employees of SPONSOR at any time prior to the
Effective Date or during the term of this Agreement.


(b)           WSU shall have the right to have prepared and filed in the name of
WSU, or WSU and SPONSOR in the case Joint Inventions, the necessary papers for
obtaining patent protection in any and all countries of the world on Inventions
and Joint Inventions which SPONSOR determines are of sufficient interest to
merit such filing. SPONSOR agrees that it will have caused to be signed by all
SPONSOR employees concerned all documents necessary to obtain such patent
protection for Joint Inventions and that SPONSOR will do what is reasonably
necessary to assist WSU in obtaining and maintaining such patent rights at the
request and expense of SPONSOR.


 (c)           Subject to SPONSOR’s payment of expenses for patent
application(s) covering any Inventions or Joint Inventions, SPONSOR will be
given an exclusive option to acquire an exclusive, royalty-bearing license to
any Inventions or exclusive rights to WSU’s interest in any Joint Inventions and
any patents associated therewith. WSU shall notify SPONSOR of any such
Inventions or Joint Inventions, and SPONSOR shall have sixty (60) days after
such notice to exercise its option.  SPONSOR and WSU agree to enter into good
faith discussions to determine whether an Invention or Joint Invention (i) is
already included in the definition of Licensed Patents in the license agreement
in place between the parties effective ___________  (“License Agreement”) or
(ii) shall be included in the definition of Licensed Patents, Licensed
Technology and/or Biological Materials (as appropriate) in the License
Agreement.   If the Invention or Joint Invention is to be included in the
License Agreement, the parties shall amend the License Agreement as provided
therein and the terms and conditions of the License Agreement shall apply.


If the parties agree that a separate license agreement should be negotiated for
an Invention or Joint Invention, the terms of such exclusive license shall be
negotiated in good faith within four (4) months from the time SPONSOR exercises
its option covering any such Invention or Joint Invention.


If SPONSOR notifies WSU that it does not wish to pay the expenses in respect of
any Invention(s) or Joint Invention(s), SPONSOR shall relinquish all interests
in such Invention(s) or Joint Invention(s), and WSU may file applications for
protection of such Invention(s) or Joint Invention(s) at its sole expense.  If
(i) SPONSOR does not exercise its rights with respect to any Invention or WSU’s
rights in any Joint Invention or (ii) the parties cannot agree on a license, WSU
may license the Invention or its rights in Joint Invention to third parties;
provided, that in cases covered by (ii) and for a period of one (1) year
following the termination of this Agreement, such license shall be on terms no
more favorable (as a whole) to the third party unless such more favorable terms
are first offered to SPONSOR.


 
2

--------------------------------------------------------------------------------

 
11.  
NOTICES



Unless otherwise provided herein, any notice, report, payment or document to be
given by one party to the other shall be in writing and shall be deemed given
when delivered personally or mailed by certified or registered mail, postage
prepaid, and effective on the date which is three (3) business days after the
date of mailing, or sent by telefax (such notice sent by telefax to be effective
when sent, if confirmed by certified or registered mail as aforesaid) as
follows:


If to WSU, addressed to:


Senior Director for Sponsored Program Administration
Wayne State University
5057 Woodward, Suite 13201
Detroit, MI  48202
Telephone No.: (313) 577-3726
Fax No.:   (313) 577-5055


 
If to Sponsor, addressed
to:                                                     
        Arrayit Diagnostics, Inc.
        12000 Westheimer Rd Ste 340
        Houston, TX 77077-6531
        Attention:  John Howell
        Telephone No.  (281) 600-6000
        Telefax No.  (713) 462-1980




With a copy to:                                                      
(which shall not constitute                                        
notice)                                                      
                                Sonfield & Sonfield
               770 South Post Oak Lane
                                Attention:  Robert L. Sonfield, Jr., Esq.
        Telephone (713) 877-8333
        Facsimile:  (713) 877-1547


or to such other place as any party may designate as to itself by written notice
to the other party.


12.  
TECHNOLOGY



(a)    THIS IS AN AGREEMENT FOR SERVICES AND NOT FOR PRODUCTS.  WSU MAKES NO
EXPRESS OR IMPLIED WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
TO INVENTIONS, JOINT INVENTIONS AND OTHER TECHNOLOGY THAT ARE DEVELOPED IN
COURSE OF THE PERFORMANCE OF THE PROGRAM AND HEREBY DISCLAIMS THE SAME.

(b)    WSU MAKES NO EXPRESS OR IMPLIED WARRANTIES THAT THE USE OR SALE OF
PRODUCTS EMBODYING INVENTIONS, JOINT INVENTIONS AND TECHNOLOGY DEVELOPED IN THE
COURSE OF THE PERFORMANCE OF THE PROGRAM WILL NOT INFRINGE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES AND HEREBY DISCLAIMS THE SAME.


 
3

--------------------------------------------------------------------------------

 
13.  
LIMITATION OF LIABILITY



Neither party shall be liable to the other for damages of any kind relative to
termination of this Agreement in accordance with Section 6, even if advised of
the possibility of such damages.  Neither party shall be liable to the other
party for any indirect, incidental, special or consequential damages arising out
of this Agreement, however caused, under any theory of liability.


14.           PUBLICITY


WSU and SPONSOR will be given an opportunity to approve in writing any use of
its (or its employees’) names in publicity.


15.           ENTIRE AGREEMENT; AMENDMENTS


This Agreement, along with the License Agreement, constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  No supplement, modification, amendment
or waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.


16.           WAIVERS


The waiver by SPONSOR or WSU of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.




17.           CHOICE OF LAW


This Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of Michigan.
 
18.   GRANT OF RESEARCH LICENSE

SPONSOR hereby grants WSU a nonexclusive, nontransferable, royalty-free license
to use SPONSOR’S technology and SPONSOR Confidential Information solely for
purposes of conducting the Program.




IN WITNESS WHEREOF, the parties have executed this Agreement by signature of
their duly authorized representative.
 


WAYNE STATE
UNIVERSITY                                                                                                




SIGNED:______________________________                                                                                              
Gail L. Ryan
Senior Director
Sponsored Program Administration

Date:
________________________________                                                                                           
 
 
 
ARRAYIT DIAGNOSTIC, INC.
 

SIGNED:______________________________
John Howell
President
 
Date: ________________________________  


 
4

--------------------------------------------------------------------------------

 

 